WALSH, J.
While plaintiff was riding as a guest of defendant in defendant’s automobile, the automobile collided with a trolley pole located on the edge of the sidewalk on the south side of Bernon Street in the City of Woon-socket and the plaintiff was injured.
Plaintiff’s testimony tended to show that the defendant turned into Bernon Street from an intersecting public highway in a negligent and improper manner. Defendant’s testimony was to the effect that while defendant was driving on her right side of the roadway of Bernon Street, she was confronted by a sudden emergency, in this, that a large red truck, driven at a high rate of speed and on its wrong side of the highway, bore down upon the machine of the defendant and that the defendant, in- attempting to avoid a collision with the truck, was obliged to turn sharply to her right, thus bringing the front of defendant’s automobile in collision with the iron trolley pole on the sidewalk.
The jury after weighing the testimony concluded that the defendant was not guilty of any negligence and there was sufficient evidence to sustain this finding. It was a question of fact for the determination of the jury and we cannot say that their finding was not in accord with credible testimony.
Motion for new trial denied.